


110 HR 4995 IH: Middle Class Jobs Protection Act of

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4995
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Cantor (for
			 himself, Mr. Hensarling,
			 Mr. Blunt,
			 Mr. Campbell of California,
			 Ms. Granger,
			 Mr. Jordan of Ohio,
			 Mr. McHenry,
			 Mrs. Bachmann,
			 Mr. Herger,
			 Mr. Chabot,
			 Mr. Price of Georgia,
			 Mr. Flake,
			 Mr. Feeney,
			 Mr. David Davis of Tennessee,
			 Mr. Brown of South Carolina,
			 Mr. Barrett of South Carolina,
			 Mr. Garrett of New Jersey,
			 Mr. Doolittle,
			 Mr. Lamborn,
			 Mr. Akin, Mr. Weldon of Florida,
			 Mr. Kingston,
			 Mr. Pitts,
			 Mr. Marchant,
			 Mr. Gingrey,
			 Mr. Souder,
			 Mr. Goode,
			 Ms. Foxx, Mr. Roskam, Mr. Kuhl
			 of New York, Mr. Walberg,
			 Mr. Bishop of Utah,
			 Mr. Franks of Arizona,
			 Mr. King of Iowa, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  corporate marginal income tax rates, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class Jobs Protection Act of
			 2008.
		2.Reduction in corporate
			 marginal income tax rates
			(a)General
			 ruleParagraph (1) of section
			 11(b) of the Internal Revenue Code of 1986 is amended—
				(1)by inserting
			 and at the end of subparagraph (A),
				(2)by striking
			 but does not exceed $75,000, in subparagraph (B) and inserting a
			 period,
				(3)by striking
			 subparagraphs (C) and (D), and
				(4)by striking the
			 last 2 sentences.
				(b)Personal service
			 corporationsParagraph (2) of section 11(b) of such Code is
			 amended by striking 35 percent and inserting 25
			 percent.
			(c)Conforming
			 amendmentsParagraphs (1) and
			 (2) of section 1445(e) of such Code are each amended by striking 35
			 percent and inserting 25 percent.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act, except that the
			 amendments made by subsection (c) shall take effect on such date.
			3.Temporary increase
			 in limitation on expensing certain depreciable business assets
			(a)Dollar
			 limitationParagraph (1) of
			 section 179(b) of the Internal Revenue Code of 1986 (relating to limitations)
			 is amended by striking $125,000 in the case of taxable years beginning
			 after 2006 and before 2011 and inserting $125,000 in the case of
			 taxable years beginning in 2007 or 2010 and $250,000 in the case of taxable
			 years beginning in 2008 or 2009.
			(b)Reduction in
			 limitationParagraph (2) of
			 section 179(b) of such Code (relating to limitations) is amended by striking
			 $500,000 in the case of taxable years beginning after 2006 and before
			 2011 and inserting $500,000 in the case of taxable years
			 beginning in 2007 or 2010 and $1,000,000 in the case of taxable years beginning
			 in 2008 or 2009.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.50
			 percent allowance for depreciation for certain property acquired during 2008
			 and 2009
			(a)In
			 generalParagraph (4) of
			 section 168(k) of the Internal Revenue Code of 1986 (relating to 50-percent
			 bonus for certain property) is amended—
				(1)by striking
			 May 5, 2003 each place it appears and inserting December
			 31, 2007,
				(2)by striking
			 January 1, 2005 each place it appears and inserting
			 January 1, 2010,
				(3)by striking
			 May 6, 2003 in subparagraph (B)(ii)(I) and inserting
			 January 1, 2008,
				(4)by
			 striking January 1, 2006 in subparagraph (B)(iii) and inserting
			 January 1, 2011, and
				(5)by striking
			 of 30-percent
			 bonus in the heading for subparagraph (E).
				(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 property placed in service in taxable years beginning after December 31,
			 2007.
				(2)Exception for
			 certain propertyThe amendments made by this section shall not
			 apply to any property to which section 105 of the Gulf Opportunity Zone Act of
			 2005 applies.
				5.5-year carryback
			 for certain net operating losses
			(a)In
			 generalSubsection (H) of
			 section 172(b)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or beginning during 2008 or 2009, after
			 2002.
			(b)Effective
			 dateThe amendments made by this section shall apply to net
			 operating losses for taxable years beginning after December 31, 2007.
			6.3-year carryback
			 for certain credits
			(a)General business
			 creditSubsection (a) of
			 section 39 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(4)Special rule for
				2008 and 2009In the case of
				an excess described in paragraph (1) arising in a taxable year beginning in
				2008 or 2009—
						(A)paragraph (1)(A)
				shall be applied by substituting 3 taxable years for
				taxable year,
						(B)paragraph (2)(A)
				shall be applied by substituting 24 taxable years for 21
				taxable years, and
						(C)paragraph (2)(B)
				shall be applied by substituting 23 taxable years for 20
				taxable years.
						.
			(b)Foreign tax
			 creditSection 904(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end thereof the
			 following: In the case of taxable years beginning in 2008 or 2009, the
			 first sentence of this subsection shall, at the election of the taxpayer, be
			 applied by substituting any of the three preceding taxable years
			 for the first preceding taxable year..
			(c)Effective
			 dateThe amendments made by this section shall apply to credits
			 arising in taxable years beginning after December 31, 2007.
			
